Citation Nr: 1746279	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  05-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to January 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In September 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  The case was remanded for development in 2007, 2008, 2011, January 2013, August 2013, and January 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

While the case has been remanded on six previous occasions, development of the record remains incomplete, and yet another remand is necessary.

The Veteran was discharged from service in January 1989.  He alleges onset of left knee complaints in service and continuity of the complaints since. 

The January 2017 Board remand directed the AOJ to obtain the Veteran's complete service treatment records (STRs) for the period from January 1986 to January 1989. In January 2017 VA received the Veteran's personnel records from 1980 to 1989.  The records did not include any STRs for the 1986 to 1989 period, and there is no indication that the records are not available.  The AOJ did not indicate that any effort was made to obtain the STRs from other sources (e.g., the Reserve unit in which the Veteran served following active duty).  These records are critical as they encompass more than three of his last years of active duty service and would include the service separation examination report.  Notably, the Veteran has reported a left knee injury in the mid-1980's; significantly, a June 1995 Navy Reserve re-enlistment examination report notes a 1987 (i.e., during the period in question) left tibia fracture.  Therefore, development for the STRs is necessary. 

On February 2017 VA examination the examiner opined that the claimed disability was less likely than not incurred in or caused by an injury in service.  The examiner explained that there was no evidence that the Veteran's disability was incurred in service because there were no major injuries therein [reflecting a lack of familiarity with the 1995 notation of a 1987 fracture].  The Board's January 2017 remand posed specific questions because the anticipated responses are needed to properly adjudicate the claim.  The examiner did not respond to the first question posed, and provided inadequate responses to the remaining questions.  Therefore, a new examination is needed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). .

[The Board observes that the Veteran's VBMS record includes many documents that are mislabeled, complicating systematic review of the record.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record the Veteran's complete STRs for the period from January 1986 to January 1989.  All storage facilities where such records may have been retired should be contacted.  In addition, he must be asked whether the STRs are in his possession, and if so, to submit them.  Any failure to respond must be noted in the record.  If the records are unavailable because they have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  After completion of the above development, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left knee disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record (to specifically include notations in available STRs, the June 1995 re-enlistment examination report, and the Veteran's accounts in the record), the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left knee disability found/shown by the record. 

(b) Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise etiologically related to) the Veteran's military service/alleged injury therein? 

(c) If a diagnosed left knee disability is determined to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  When the development requested above is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

